Citation Nr: 0609162	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-01 674	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from January 2001 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  
The January 2001 rating decision granted the veteran's claim 
for service connection for PTSD and assigned a 30 percent 
disability evaluation retroactively effective from July 17, 
2000.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The more recent 
February 2005 rating decision granted a higher 50 percent 
disability evaluation, also effective July 17, 2000.  He has 
since continued to appeal for an even higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  

To support his claim, the veteran testified at a May 2002 
hearing before a local Decision Review Officer at the RO.  
The transcript of that proceeding is of record.

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim.  So, for the 
reasons discussed below, this claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA potentially applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  Changes potentially relevant to this 
particular veteran's appeal include the establishment of 
specific procedures for advising him and his representative 
of information required to substantiate his claim, a broader 
VA obligation to obtain relevant records and advise him of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the VCAA regarding his claim for a higher initial rating for 
his PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 6, 2003).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the appellant was not provided notice 
of what type of information and evidence was needed to 
substantiate his initial claim for service connection, 
including notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Since, however, service connection was 
granted in the January 2001 decision - regardless, 
the information and evidence necessary to substantiate the 
first three elements of a claim for service connection are 
moot.  But the veteran still must be provided notice of the 
information and evidence needed to substantiate his claim for 
a higher initial rating for PTSD, as well as the evidence 
necessary to establish an effective date, including the 
assignment of an effective date in the event he receives a 
higher initial rating as a result of his appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  See, too, Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Consequently, a VCAA letter must be issued to correct this 
procedural due process problem before the Board can decide 
this case.  See Huston v. Principi, 17 Vet. App. 195 (2003) 
(requiring VA to advise the veteran that evidence of an 
earlier filed claim is necessary to substantiate his claim 
for an earlier effective date).  And the Board, itself, 
cannot correct this procedural due process deficiency; 
rather, the RO must.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  



Additionally, while the Board realizes the veteran underwent 
a VA PTSD examination in August 2003, the report of that 
evaluation does not provide the objective clinical findings 
necessary to properly evaluate the current severity of 
this condition under the Schedule for Rating Disabilities 
(Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, 
Diagnostic Code 9411 (2005).  To effectively evaluate his 
PTSD, more recent objective characterizations of the 
condition and its associated symptomatology and Global 
Assessment of Functioning (GAF) score - including an opinion 
as to the basis of the score, are required.  In particular, 
it is unclear from the medical evidence of record whether, as 
the veteran's representative alleges, the PTSD is worse now 
than it was during that evaluation nearly three years ago.  
See Fenderson, 12 Vet. App. at 125-26 (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).  

So the veteran should be afforded another VA mental status 
evaluation to better delineate the current severity, 
symptomatology, and manifestations of his PTSD.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).



Also, in his substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Member of the Board 
(now called a Veterans Law Judge (VLJ)).  This type of 
hearing is often referred to as a travel Board hearing.  At 
that same time, he also requested a hearing at the RO before 
a local Decision Review Officer, which, as mentioned, 
subsequently was provided in May 2002.  But he has not 
withdrawn his request for a hearing before the Board, and he 
has not been scheduled for a travel Board hearing.  This also 
must occur before deciding his appeal.  See 38 C.F.R. 
§§ 20.700, 20.704 (2005).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Send the veteran a VCAA letter.  The 
letter must:  (a) inform him about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a higher initial rating for his 
PTSD; (b) inform him about the 
information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003)

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish an effective date for the claim 
on appeal.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).



And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any other service-connected 
or nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between July 2000 
and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

3.  Schedule the veteran for a travel 
Board hearing at the next available 
opportunity.  Notify him of the date, 
time and location of his hearing and 
place a copy of the letter in his claims 
file.  If he changes his mind and decides 
not to have a hearing, also document this 
in the record.



4.  Then readjudicate the veteran's claim 
for an initial rating higher than 50 
percent for his PTSD in light of the 
additional evidence obtained.  If this 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

